Exhibit 10.1

Execution Version

ASSIGNMENT AND FOURTH AMENDMENT

THIS ASSIGNMENT AND FOURTH AMENDMENT TO CREDIT AGREEMENT (this “Assignment and
Amendment”) is dated as of October 28, 2013, among PENN VIRGINIA HOLDING CORP.
(the “the Borrower”), PENN VIRGINIA CORPORATION (the “Parent”), the other Credit
Parties party hereto, the various lenders party hereto and WELLS FARGO BANK,
NATIONAL ASSOCIATION, as the Administrative Agent (in such capacity, the
“Administrative Agent”).

WITNESSETH:

WHEREAS, the Parent, the Borrower, various lenders and the Administrative Agent
entered into the Credit Agreement dated as of September 28, 2012 (as amended by
that certain Waiver and First Amendment dated as of April 2, 2013, that certain
Waiver and Second Amendment dated as of April 10, 2013, and that certain
Assignment and Third Amendment dated as of May 30, 2013, and as otherwise
amended, supplemented or otherwise modified prior to the date hereof, the
“Credit Agreement”);

WHEREAS, the Borrower has requested that, on the Amendment Effective Date (as
defined below), (a) each Lender listed on Annex A hereto (each such Lender, an
“Existing Increasing Lender”) increase its Commitment Amount under the Credit
Agreement, and (b) each of SunTrust Bank and Santander Bank, N.A. (each, a “New
Lender” and together with each Existing Increasing Lender, each an “Increasing
Lender”) join the Credit Agreement as a Lender party thereto from and after the
Amendment Effective Date and make a Commitment under the Credit Agreement in
connection with this Assignment and Amendment;

WHEREAS, the Borrower has delivered to the Administrative Agent and the Lenders,
(a) in accordance with Section 5.11(a) of the Credit Agreement a reserve report
dated as of June 30, 2013 (the “Reserve Report”), and (b) a certificate of an
Authorized Officer as described in Section 5.11(c) of the Credit Agreement in
connection with its request for an increase in the aggregate Borrowing Base
under the Credit Agreement to $425,000,000;

WHEREAS, the Administrative Agent and the Lenders have determined based on the
Reserve Report that, upon the Amendment Effective Date, the Borrowing Base under
the Credit Agreement should be increased to the aforementioned amount;

WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders amend the Credit Agreement as described herein; and

WHEREAS, the Administrative Agent and the Lenders are willing to amend the
Credit Agreement as requested by the Borrower, subject to the terms and
conditions set forth herein.

NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained, the parties to this Assignment and Amendment hereby agree as
follows:

Section 1. Defined Terms. Except as may otherwise be provided herein, all
capitalized terms that are defined in the Credit Agreement (as amended hereby)
shall have the



--------------------------------------------------------------------------------

same meanings herein as therein defined, all of such terms and their definitions
being incorporated herein by reference.

Section 2. Amendments to Credit Agreement. On the Amendment Effective Date, the
Credit Agreement is amended as follows:

(a) Section 2.19(b) is amended by inserting the following phrase immediately
following the first instance of the words “Required Lenders” therein: “or fails
to approve an increase of the Borrowing Base that is approved by the Required
Lenders”.

(b) Section 6.09(a) is amended by deleting the first complete sentence thereof
and restating such sentence in its entirety as follows: “The Parent will not, at
any time, permit its ratio of Total Debt as of such time to EBITDAX (i) for any
period of four consecutive fiscal quarters ending on or prior to June 30, 2014,
for which financial statements are available, to be greater than 4.5 to 1.0,
(ii) for any period of four consecutive fiscal quarters ending after
June 30, 2014 but on or prior to December 31, 2014, for which financial
statements are available, to be greater than 4.25 to 1.0 and (iii) for any
period of four consecutive fiscal quarters ending after December 31, 2014, for
which financial statements are available, to be greater than 4.0 to 1.0.”

(c) Schedule 2.01 (Commitment Amounts) of the Credit Agreement is amended in its
entirety by substituting Schedule 2.01 hereto therefor.

Section 3. Redetermination of the Borrowing Base.

(a) As of the Amendment Effective Date, and until further redetermined or
adjusted, as applicable, pursuant to the next redetermination of the Borrowing
Base in accordance with the provisions of Section 2.04 of the Credit Agreement
or otherwise, the amount of the Borrowing Base under the Credit Agreement was
increased to $425,000,000.

(b) Both the Borrower, on the one hand, and the Administrative Agent and the
Lenders, on the other hand, agree that the redetermination of the Borrowing Base
pursuant to the foregoing clause (a) of this Section 3 shall constitute the
regularly scheduled redetermination of the Borrowing Base for fall 2013 (and
does not constitute a discretionary redetermination of the Borrowing Base by
either the Borrower, on the one hand, or the Administrative Agent or the
Lenders, on the other hand, pursuant to Section 2.04(e) of the Credit
Agreement).

Section 4. Commitment Increase and Joinder; Assignment of Outstanding Loans and
LC Exposure. As of the Amendment Effective Date, each Lender agrees as follows:

(a) Each Existing Increasing Lender severally (and not jointly) agrees to
increase its existing Commitment Amount to the amount set forth opposite its
name on Schedule 2.01 to the Credit Agreement as amended hereby. Each New Lender
severally (and not jointly) (a) joins and becomes a Lender under the Credit
Agreement with a Commitment Amount equal to the amount set forth opposite its
name on Schedule 2.01 to the Credit Agreement as amended hereby and (b) shall be
deemed to be a party to the Credit Agreement and the other Loan Documents to
which the Lenders are party in all respects.

 

2



--------------------------------------------------------------------------------

(b) To the extent that any Loan or LC Exposure is outstanding on the Amendment
Effective Date, each Lender that is not an Increasing Lender (a “Non-Increasing
Lender”) shall, and does hereby, assign to each Increasing Lender, and each
Increasing Lender shall and does hereby severally (and not jointly) purchase and
assume from each Non-Increasing Lender, an undivided amount of the outstanding
Loans and LC Obligations such that, after giving effect to the addition of each
Increasing Lender’s respective Commitment under the Credit Agreement pursuant to
this Assignment and Amendment, each Lender will hold Loans and LC Exposure in
accordance with its respective Applicable Percentages (as determined after
giving effect to this Assignment and Amendment and the satisfaction of the
conditions set forth in Section 5 hereof). Each Increasing Lender shall promptly
pay to the Administrative Agent for the account of each Non-Increasing Lender an
amount sufficient to effectuate the purchase of outstanding Loans from each
Non-Increasing Lender. The Borrower acknowledges and agrees that, to the extent
that the Amendment Effective Date is not the last day of the applicable Interest
Period with respect to any Loans outstanding on the Amendment Effective Date,
each Non-Increasing Lender shall be entitled to the benefits of Section 2.16 of
the Credit Agreement with respect to such outstanding Loans.

(c) Each Increasing Lender severally (and not jointly) (i) represents and
warrants to the Administrative Agent and the Issuing Bank that (A) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Amendment and to consummate the transactions contemplated
hereby and to increase its respective Commitment (in the case of each Existing
Increasing Lender) or become a Lender (in the case of each New Lender) under the
Credit Agreement, (B) it satisfies the requirements, if any, specified in the
Credit Agreement that are required to be satisfied by it in order to agree to
and hold the Commitment Amounts and Applicable Percentages set forth on
Schedule 2.01 attached hereto, (C) from and after the Amendment Effective Date,
it shall have the Commitment Amount and Applicable Percentage set forth opposite
its name on Schedule 2.01 attached hereto, (D) it has received copies of the
most recent financial statements delivered pursuant to Section 5.01 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Amendment on the basis of which it has made such analysis and
decision independently and without reliance on the Administrative Agent, the
Issuing Bank or any other Lender, and (E) if it is a Foreign Lender, it has
provided to the Administrative Agent any documentation required to be delivered
by it pursuant to the terms of the Credit Agreement, duly completed and executed
by the Assignee; and (ii) agrees that (A) it will, independently and without
reliance on the Administrative Agent or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (B) it will perform in accordance with their terms all of the
obligations that by the terms of the Loan Documents are required to be performed
by it as a Lender.

 

3



--------------------------------------------------------------------------------

Section 5. Conditions of Effectiveness. This Assignment and Amendment, including
the amendments set forth in Sections 2 and 3 and the assignment and assumption
set forth in Section 4, will become effective on the date on which each of the
following conditions precedent are satisfied or waived (the “Amendment Effective
Date”):

(a) The Parent, the Borrower, each other Credit Party and the Lenders shall have
delivered to the Administrative Agent duly executed counterparts of this
Assignment and Amendment.

(b) The Administrative Agent shall have received a certificate executed by an
Authorized Officer of each of the Borrower and the Parent stating that before
and after giving effect to this Assignment and Amendment (i) the representations
and warranties of the Parent, the Borrower and the Guarantors set forth in the
Credit Agreement and in the other Loan Documents shall be true and correct in
all material respects, or, to the extent that a particular representation or
warranty is qualified as to materiality, such representation or warranty shall
be true and correct, in each case, on and as of the Amendment Effective Date,
except to the extent any such representations and warranties are expressly
limited to an earlier date, in which case, on and as of the date, such
representations and warranties shall continue to be true and correct as of such
specified earlier date; and (ii) no Default or Event of Default exists.

(c) The Administrative Agent shall have received a certificate dated as of the
Amendment Effective Date signed by an Authorized Officer of the Borrower,
certifying and attaching the resolutions adopted by the Borrower approving or
consenting to the execution, delivery and performance of this Assignment and
Amendment.

(d) With respect to each New Lender that requests a promissory note through the
Administrative Agent no later than two Business Days prior to the Amendment
Effective Date, a promissory note shall have been delivered by the Borrower to
such New Lender through the Administrative Agent.

(e) The Borrower shall have paid to the Administrative Agent, for the account of
each Increasing Lender, a commitment increase fee (the “Fee”) in an amount equal
to the product of (A) 0.375% multiplied by (B) the result of (x) such Increasing
Lender’s Commitment Amount immediately after giving effect to this Assignment
and Amendment minus (y) the greater of (1) such Increasing Lender’s Commitment
Amount immediately prior to giving effect to this Assignment and Amendment (if
any) and (2) such Increasing Lender’s Commitment Amount on the Effective Date of
the Credit Agreement (if any), in immediately available funds. Each
Non-Increasing Lender hereby acknowledges and agrees that it is not entitled to
any Fees in connection with this Assignment and Amendment. Branch Banking and
Trust Company, as a Lender, acknowledges and agrees that in the event it
increases its Commitment Amount in connection with any future increase in the
Aggregate Commitment Amount, its Commitment Amount, the Borrowing Base or
otherwise under the Credit Agreement, as applicable, it hereby waives any right
to receive any fees, including the Fees, on any increase of its Commitment
Amount until its Commitment Amount exceeds $27,000,000 (which was its Commitment
Amount on the Effective Date of the Credit Agreement). The Fees shall be payable
in full on the Amendment Effective Date and fully earned and non-refundable when
paid.

 

4



--------------------------------------------------------------------------------

(f) The Borrower shall have made payment of all fees and expenses then due and
payable under the Credit Agreement, including any fees and expenses then due and
payable in connection with this Assignment and Amendment pursuant to
Section 9.03 of the Credit Agreement, in the case of expenses to the extent
invoiced at least three Business Days prior to the Amendment Effective Date
(except as otherwise reasonably agreed by the Borrower).

Section 6. Representations and Warranties.

(a) On the Amendment Effective Date, each of the Parent and the Borrower
represents and warrants to the Administrative Agent and each of the Lenders
that:

(i) Each Credit Party (i) is validly existing and (ii) has the power and
authority to execute and deliver this Assignment and Amendment and perform its
obligations under this Assignment and Amendment and the Loan Documents to which
it is a party as amended hereby.

(ii) The execution and delivery by the Credit Parties of this Assignment and
Amendment, and the performance of this Assignment and Amendment and the Credit
Agreement as amended hereby, have been duly authorized by all necessary
corporate action, and this Assignment and Amendment and the Credit Agreement as
amended hereby constitute the legal, valid and binding obligations of such
Credit Party, enforceable in accordance with their terms, except as limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the rights of creditors generally and general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

(iii) Neither the execution and delivery of this Assignment and Amendment, nor
compliance with the terms and provisions hereof or thereof, will conflict with
or result in a breach of, or require any consent that has not been obtained as
of the Amendment Effective Date, the respective Organizational Documents of any
Credit Party, any Governmental Requirement, any Unsecured Notes Document, any
Permitted Second Lien Loan Document (if any) or any other material agreement or
instrument to which any Credit Party is a party or by which it is bound or to
which it or its Properties are subject.

Section 7. Extent of Amendments; Continuing Effectiveness. Except as
specifically set forth in this Assignment and Amendment, the Credit Agreement
and the other Loan Documents are not amended, modified or affected hereby. Each
Credit Party hereby ratifies and confirms that (i) except as specifically set
forth in this Assignment and Amendment, all of the terms, conditions, covenants,
representations, warranties and all other provisions of the Credit Agreement and
each other Loan Document remain in full force and effect and (ii) the Collateral
is unimpaired by this Assignment and Amendment. Upon the Amendment Effective
Date and thereafter, (x) each reference in the Credit Agreement to “this
Agreement,” “hereunder,” “hereof,” “herein,” or words of like import, shall mean
and be a reference to the Credit Agreement as amended hereby, and (y) each
reference to the “Credit Agreement” in any other Loan Document, as applicable,
shall be a reference to the Credit Agreement as amended hereby.

Section 8. Counterparts. This Assignment and Amendment may be executed in
counterparts, each of which so executed shall be deemed to be an original and
such counterparts

 

5



--------------------------------------------------------------------------------

together shall constitute one and the same instrument. Delivery of an executed
counterpart of a signature page to this Assignment and Amendment by facsimile or
via other electronic means shall be effective as delivery of manually executed
counterpart of this Assignment and Amendment.

Section 9. No Waiver. Each of the Parent and the Borrower hereby agrees that
except as expressly set forth in this Assignment and Amendment, no Default has
been waived or remedied by the execution of this Assignment and Amendment by the
Administrative Agent or any Lender, and any such Default heretofore arising and
currently continuing shall continue after the execution and delivery hereof.
Nothing contained in this Assignment and Amendment nor any past indulgence by
the Administrative Agent, any Issuing Bank or any Lender, nor any other action
or inaction on behalf of the Administrative Agent, any Issuing Bank or any
Lender shall constitute or be deemed to constitute an election of remedies by
the Administrative Agent, any Issuing Bank or any Lender.

Section 10. Loan Document. This Assignment and Amendment is a Loan Document.

Section 11. Incorporation by Reference. Sections 1.03, 9.03(a), 9.07, 9.09,
9.10, 9.11, 9.15 of the Credit Agreement are incorporated herein, mutatis
mutandis.

Section 12. NO ORAL AGREEMENTS. THE RIGHTS AND OBLIGATIONS OF EACH OF THE
PARTIES TO THE LOAN DOCUMENTS SHALL BE DETERMINED SOLELY FROM WRITTEN
AGREEMENTS, DOCUMENTS AND INSTRUMENTS, AND ANY PRIOR ORAL AGREEMENTS BETWEEN
SUCH PARTIES ARE SUPERSEDED BY AND MERGED INTO SUCH WRITINGS. THIS ASSIGNMENT
AND AMENDMENT, THE CREDIT AGREEMENT AND THE OTHER WRITTEN LOAN DOCUMENTS
EXECUTED BY PARENT, BORROWER, ANY OTHER CREDIT PARTY, THE ADMINISTRATIVE AGENT,
ANY ISSUING BANK AND/OR LENDERS REPRESENT THE FINAL AGREEMENT REGARDING THE
MATTERS HEREIN BETWEEN SUCH PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS BY SUCH PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS BETWEEN SUCH PARTIES.

[Signature Pages Follow]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and Amendment
to be duly executed and delivered by their proper and duly authorized officer(s)
as of the date first above written.

 

WELLS FARGO BANK, N.A., as the Administrative Agent, Issuing Bank and a Lender
By  

/S/ CATHERINE COOK

  Name:   Catherine Cook   Title:   Vice President

 

Signature Page to Assignment and Fourth Amendment



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as a Lender By  

/S/ DON J. MCKINNERNEY

  Name:   Don J. McKinnerney   Title:   Authorized Signatory

 

Signature Page to Assignment and Fourth Amendment



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By  

/S/ MICHAEL J. CLAYBORNE

  Name:   Michael J. Clayborne   Title:   Vice President

 

Signature Page to Assignment and Fourth Amendment



--------------------------------------------------------------------------------

SCOTIABANC INC., as a Lender By  

/S/ J. F. TODD

  Name:   J. F. Todd   Title:   Managing Director

 

Signature Page to Assignment and Fourth Amendment



--------------------------------------------------------------------------------

CREDIT SUISSE AG, Cayman Islands Branch, as a Lender By  

/S/ VIPUL DHADDA

  Name:   Vipul Dhadda   Title:   Authorized Signatory By  

/S/ MICHAEL SPAIGHT

  Name:   Michael Spaight   Title:   Authorized Signatory

 

Signature Page to Assignment and Fourth Amendment



--------------------------------------------------------------------------------

BRANCH BANKING AND TRUST COMPANY, as a Lender By  

/S/ JAMES GIORDANO

  Name:   James Giordano   Title:   Vice President

 

Signature Page to Assignment and Fourth Amendment



--------------------------------------------------------------------------------

BARCLAYS BANK, PLC, as a Lender By  

/S/ VANESSA A. KURBATSKIY

  Name:   Vanessa A. Kurbatskiy   Title:   Vice President

 

Signature Page to Assignment and Fourth Amendment



--------------------------------------------------------------------------------

COMERICA BANK, as a Lender By  

/S/ KATYA EVSEEV

  Name:   Katya Evseev   Title:   Assistant Vice President

 

Signature Page to Assignment and Fourth Amendment



--------------------------------------------------------------------------------

SOCIÉTÉ GÉNÉRALE, as a Lender By  

/S/ DAVID BORNSTEIN

  Name:   David Bornstein   Title:   Director

 

Signature Page to Assignment and Fourth Amendment



--------------------------------------------------------------------------------

CAPITAL ONE, NATIONAL ASSOCIATION, as a Lender By  

/S/ KRISTIN N. OSWALD

  Name:   Kristin N. Oswald   Title:   Vice President

 

Signature Page to Assignment and Fourth Amendment



--------------------------------------------------------------------------------

SUNTRUST BANK, as a Lender By  

/S/ SCOTT MACKEY

  Name:   Scott Mackey   Title:   Director

 

Signature Page to Assignment and Fourth Amendment



--------------------------------------------------------------------------------

SANTANDER BANK, N.A., as a Lender By  

/S/ VAUGHN BUCK

  Name:   Vaughn Buck   Title:   Executive Vice President By  

/S/ PUIKI LOK

  Name:   Puiki Lok   Title:   Vice President

 

Signature Page to Assignment and Fourth Amendment



--------------------------------------------------------------------------------

PENN VIRGINIA HOLDING CORP., as the Borrower By  

/S/ STEVEN A. HARTMAN

  Name:   Steven A. Hartman   Title:   Senior Vice President and Chief Financial
Officer PENN VIRGINIA CORPORATION, as the Parent By  

/S/ STEVEN A. HARTMAN

  Name:   Steven A. Hartman   Title:   Senior Vice President and Chief Financial
Officer Solely with respect to Sections 5 through 12: PENN VIRGINIA OIL & GAS
CORPORATION, a Virginia corporation By:  

/S/ STEVEN A. HARTMAN

Name:   Steven A. Hartman Title:   Senior Vice President and Chief Financial
Officer PENN VIRGINIA OIL & GAS GP LLC, a Delaware limited liability company By:
 

/S/ STEVEN A. HARTMAN

Name:   Steven A. Hartman Title:   Senior Vice President and Chief Financial
Officer PENN VIRGINIA OIL & GAS LP LLC, a Delaware limited liability company By:
 

/S/ STEVEN A. HARTMAN

Name:   Steven A. Hartman Title:   Senior Vice President and Chief Financial
Officer

 

Signature Page to Assignment and Fourth Amendment



--------------------------------------------------------------------------------

PENN VIRGINIA OIL & GAS, L.P., a Texas limited partnership

By: Penn Virginia Oil & Gas GP, LLC,

its general partner

By:  

/S/ STEVEN A. HARTMAN

Name:   Steven A. Hartman Title:   Senior Vice President and Chief Financial
Officer PENN VIRGINIA MC CORPORATION, a Delaware corporation By:  

/S/ STEVEN A. HARTMAN

Name:   Steven A. Hartman Title:   Senior Vice President and Chief Financial
Officer PENN VIRGINIA MC ENERGY L.L.C., a Delaware limited liability company By:
 

/S/ STEVEN A. HARTMAN

Name:   Steven A. Hartman Title:   Senior Vice President and Chief Financial
Officer PENN VIRGINIA MC OPERATING COMPANY L.L.C., a Delaware limited liability
company By:  

/S/ STEVEN A. HARTMAN

Name:   Steven A. Hartman Title:   Senior Vice President and Chief Financial
Officer

 

Signature Page to Assignment and Fourth Amendment



--------------------------------------------------------------------------------

Schedule 2.01

COMMITMENT AMOUNTS

 

Lender

   Commitment
Amount      Applicable
Percentage  

Wells Fargo Bank, National Association

   $ 59,000,000.00         14.750000000 % 

Royal Bank of Canada

   $ 59,000,000.00         14.750000000 % 

Bank of America, N.A.

   $ 41,000,000.00         10.250000000 % 

Scotiabanc Inc.

   $ 41,000,000.00         10.250000000 % 

Credit Suisse AG, Cayman Islands Branch

   $ 35,000,000.00         8.750000000 % 

Branch Banking and Trust Company

   $ 25,000,000.00         6.250000000 % 

Barclays Bank PLC

   $ 25,000,000.00         6.250000000 % 

Comerica Bank

   $ 25,000,000.00         6.250000000 % 

Société Générale

   $ 25,000,000.00         6.250000000 % 

Capital One, National Association

   $ 25,000,000.00         6.250000000 % 

SunTrust Bank

   $ 20,000,000.00         5.000000000 % 

Santander Bank, N.A.

   $ 20,000,000.00         5.000000000 %    

 

 

    

 

 

 

Total:

   $ 400,000,000.00         100.000000000 %    

 

 

    

 

 

 



--------------------------------------------------------------------------------

Annex A

Existing Increasing Lenders

Wells Fargo Bank, National Association

Royal Bank of Canada

Bank of America, N.A.

Scotiabanc Inc.

Branch Banking and Trust Company

Barclays Bank PLC

Comerica Bank

Société Générale

Capital One, National Association